DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “the underarm sweat pad being attached to an inner side of an auxiliary portion of a garment and used while being bent in two parts at a folding line” requires structurally of the sweat pad. Is the auxiliary portion of a garment being positively claimed, or should this limitation include functional language i.e. “configured to”, to not positively claim the garment? Further, it is unclear what “a folding line” is of the sweat pad or the garment? What structure is required of the folding line, is this just a line created when folded as desired?

Claim 10 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the adhesive stripes can be both parallel and spaced orthogonal to the folding line. It is unclear what structure is required of the stripes and their placement to one another and the folding line. 

Claim 10 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “a non-skin side” is of structurally, is this part of the sweat pad structure? How does “a non-skin side” relate to the front surface sheet and the back surface sheet? It is unclear where the debossed groves are located on the pad.

Claim 10 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “a skin side surface” is structurally of the sweat pad. How does “a skin side surface” relate to the front surface sheet and the back surface sheet. It is unclear what pad structure is overlapping the adhesive regions.

Claims 11-13, 15, 19-21 and 25-28 recites the limitation "the adhesive region".  There is insufficient antecedent basis for this limitation in the claims.

Claims 11-13, 15, 19-21 and 25-28 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how “the adhesive region” relate to the pad structure, there is only support for the “adhesive regions”, so it is unclear if an additional adhesive region is being claimed or if this should be “an adhesive region of the adhesive regions”.

Claim 11 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “a plurality of adhesive regions” is in addition to “the adhesive regions” of claim 10. It is unclear how many adhesive regions are being claimed on the pad surface.

Claim 12 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “a groove of a debossed groove” is referring to a groove of the debossed grooves or if this is a newly presented debossed groove structure. It is unclear how many grooves are being claimed and how they relate to each other. 

Claim 13 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “adjacent adhesive regions” is referring to the adhesive regions of claim 10, or if these are additional adhesive regions.

Claims 15 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the regions” is structurally referring to, is this the adhesive regions of another structure?

Claims 17 and 18 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by the limitation “is applied to the region with a lower basis weight than a basis weight of the adhesive applied to the adhesive regions”. It is unclear what “the region” is structurally referring to, there is insufficient antecedent basis for this limitation in the claim. It is further unclear where the adhesive is located and what is of a lower basis weight, the pad of the adhesive. 

Claim 19 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “a groove width of a debossed groove” is a different structure than the debossed grooves of claim 10. It is unclear how many debossed grooves are being claimed and how they relate to one another. 

Claims 20 and 21 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “adjacent adhesive regions” are referring to the adhesive regions of claim 10 or additional adhesive regions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 24 is dependent upon claim 14 and details that same structure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-17 and 19-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagashima (EP 3437612).
In regard to claim 10, Nagashima teaches a pad (figure 1) that is capable of being used as a underarm sweat pad comprising: an absorbent body (absorber: 4) being interposed between a liquid-permeable front surface sheet (surface sheet: 3, paragraphs 0054-0056) and a liquid-impermeable back surface sheet (impermeable back sheet: 2, paragraph 0032), the pad being attached to an inner side of an axillary portion of a garment and used while being bent in two parts at a folding line (capable of being worn as sweat pad on a garment, see annotated figure for folding line, which can be along any folded portions as desired), wherein the front surface sheet is made of a hydrophilic cellulosic fiber (surface sheet: 3 made of cotton fibers: paragraphs 0054-0056), and adhesive regions (adhesive portions: 20) in which an adhesive for bonding the front surface sheet to the absorbent body are formed as stripes that are parallel to the folding line and are spaced at intervals in a direction orthogonal to the folding line (see adhesive portions 20 in figures 1-3 and annotated figure below), and debossed grooves (grooves: 21) recessed to a non-skin side are formed along a direction in which the adhesive regions extend on a skin- side surface of the front surface sheet overlapping each of the adhesive regions (see figures 1-3 and 8). 


    PNG
    media_image1.png
    659
    341
    media_image1.png
    Greyscale

 
 	In regard to claim 11, Nagashima teaches wherein the adhesive region (20) is formed along the folding line at a position overlapping the folding line (see annotated figure above), and a plurality of adhesive regions (20) is formed to be parallel to the folding line at intervals using the folding line as a reference line in each of regions on both sides of the folding line (see annotated figure above).  

 	In regard to claim 12, Nagashima teaches wherein a width of the adhesive region (20) is formed to be 2 to 5 times a groove width of a debossed groove overlapping the adhesive region (see figures 2 and 3 and width of adhesive: 20 vs. width of grooves: 21).  

 	In regard to claim 13, Nagashima teaches wherein an interval between adjacent adhesive regions is 0.8 to 1.5 times the width of the adhesive region (see figures 2 and 3 and width interval between adhesive regions (20)).  

 	In regard to claim 14, Nagashima teaches wherein the debossed grooves (21) are formed in a linear shape along the folding line at a position of the folding line (see grooves 21 extending along folding line in annotated figure above).  

 	In regard to claim 15, Nagashima teaches wherein the debossed grooves (21) formed in the regions on both sides of the folding line are formed in a straight line shape or a wavy shape in which concaves and convexes are repeated within a width of the adhesive region (see grooves in annotated figure above).  

 	In regard to claim 16, Nagashima teaches wherein the debossed grooves (21) extend in a direction substantially coinciding with a fiber orientation direction of the front surface sheet (see figure 3, front surface sheet: 3 is made of a spun lace fabric which has fiber orientations in all directions including the direction of the debossed groove).  

 	In regard to claim 17, Nagashima teaches wherein the adhesive is not applied to a region other than the adhesive regions (adhesive 20 is only applied to the adhesive regions), or is applied to the region with a lower basis weight than a basis weight of the adhesive applied to the adhesive regions (heat fusible sheet: 6, paragraph 0065).  

 	In regard to claim 19, Nagashima teaches wherein a width of the adhesive region is formed to be 2 to 5 times a groove width of a debossed groove overlapping the adhesive region (see figures 2 and 3 and width of adhesive: 20 vs. width of grooves: 21).  

 	In regard to claim 20, Nagashima teaches wherein an interval between adjacent adhesive regions is 0.8 to 1.5 times the width of the adhesive region (see figures 2 and 3 and width interval between adhesive regions (20)).  

 	In regard to claim 21, Nagashima teaches wherein an interval between adjacent adhesive regions is 0.8 to 1.5 times the width of the adhesive region (see figures 2 and 3 and width interval between adhesive regions (20)).  

 	In regard to claim 22, Nagashima teaches wherein the debossed grooves are formed in a linear shape along the folding line at a position of the folding line  (see grooves 21 extending along folding line in annotated figure above). 
 
 	In regard to claim 23, Nagashima teaches wherein the debossed grooves are formed in a linear shape along the folding line at a position of the folding line  (see grooves 21 extending along folding line in annotated figure above).  

 	In regard to claim 24, Nagashima teaches wherein the debossed grooves are formed in a linear shape along the folding line at a position of the folding line  (see grooves 21 extending along folding line in annotated figure above).  

 	In regard to claim 25, Nagashima teaches wherein the debossed grooves (21) formed in the regions on both sides of the folding line are formed in a straight line shape or a wavy shape in which concaves and convexes are repeated within a width of the adhesive region (see grooves in annotated figure above).  

 	In regard to claim 26, Nagashima teaches wherein the debossed grooves formed in the regions on both sides of the folding line are formed in a straight line shape or a wavy shape in which concaves and convexes are repeated within a width of the adhesive region (see grooves in annotated figure above).  
 
 	In regard to claim 27, Nagashima teaches wherein the debossed grooves formed in the regions on both sides of the folding line are formed in a straight line shape or a wavy shape in which concaves and convexes are repeated within a width of the adhesive region (see grooves in annotated figure above).  

 	In regard to claim 28, Nagashima teaches wherein the debossed grooves formed in the regions on both sides of the folding line are formed in a straight line shape or a wavy shape in which concaves and convexes are repeated within a width of the adhesive region (see grooves in annotated figure above).  

 	In regard to claim 29, Nagashima teaches wherein the debossed grooves extend in a direction substantially coinciding with a fiber orientation direction of the front surface sheet (see figure 3, front surface sheet: 3 is made of a spun lace fabric which has fiber orientations in all directions including the direction of the debossed groove).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (EP 3437612).
 	Nagashima teaches a pad as described above in claims 10 and 17. However, Nagashima fails to specifically teach wherein the basis weight of the adhesive applied to the region other than the adhesive regions is 0 to 0.5 times the basis weight of the adhesive applied to the adhesive regions.  
In regard to claim 18, it would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the heat fusible sheet (6) having a lower fiber density than the coarse mesh (paragraph 0065) to also have a lower basis weight then the adhesive regions (20), since the heat fusible sheet having a low density in comparison to the remainder of the adhesive structure would provide a heat fusible sheet that does not interfere with pad flexibility or bulk. 
It would have been further obvious before the effective filing date to one having ordinary skill in the art to have determined basis weight of the adhesive in the adhesive regions in comparison to other adhesive regions to be 0 to 0.5 times or another basis weight as desired to provide the other adhesive regions with proper adhesion properties without added bulk to the overall pad structure.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Hofer et al. (US 7,954,170) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732